                                         Case 3:20-cv-04808-WHA Document 200 Filed 08/11/21 Page 1 of 1




                                   1

                                   2

                                   3                                  UNITED STATES DISTRICT COURT

                                   4                                 NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6     QUINTARA BIOSCIENCES, INC.,                       Case No. 20-cv-04808-WHA (AGT)
                                                        Plaintiff,
                                   7
                                                                                           DISCOVERY ORDER
                                                  v.
                                   8
                                                                                           Re: Dkt. Nos. 135, 138
                                   9     RUIFENG BIZTECH INC., et al.,
                                                        Defendants.
                                  10

                                  11          Defendants’ motion to compel Quintara to do the following—to image and review Quintara

                                  12   principal Xueling Zhao’s files, to produce any documents found in those files that are responsive to
Northern District of California
 United States District Court




                                  13   defendants’ document requests, and to reopen Zhao’s deposition based on any additional documents

                                  14   that are produced by Zhao (see Dkt. 135 at 3)—is denied. Quintara’s counsel has told the Court that

                                  15   Zhao “treated document requests to Quintara as to herself,” that she “diligently searched for and

                                  16   produced thousands of pages of documents,” and that “there [are] simply no more document[s] to

                                  17   produce.” Id. at 4. Defendants haven’t offered a compelling reason to doubt the veracity of these

                                  18   statements. Because Zhao has produced all the responsive documents she has, defendants’ requested

                                  19   relief is unnecessary.

                                  20          Defendants’ request for sanctions, based on Quintara’s purported failure to preserve ESI (see

                                  21   Dkt. 138 at 3), is denied. Today Judge Alsup denied a similar request for sanctions, again based on

                                  22   Quintara’s purported failure to preserve ESI. See Dkt. 199. The undersigned doesn’t see good

                                  23   reason to deviate from Judge Alsup’s order, and so similarly denies defendants’ sanctions request.

                                  24          IT IS SO ORDERED.

                                  25   Dated: August 11, 2021

                                  26
                                                                                                   ALEX G. TSE
                                  27                                                               United States Magistrate Judge
                                  28
